11/23/2021



                                                                                    Case Number: DA 21-0370




        IN THE SUPREME COURT OF THE STATE OF MONTANA


                                      No. DA 21-0370


HAMLIN CONSTRUCTION AND                               )
DEVELOPMENT COMPANY INC., a                           )
Montana Corporation; JERRY HAMLIN                     )
and BARBARA HAMLIN, Individually                      )
and as TRUSTEES OF THE HAMLIN                         )
FAMILY REVOCABLE LIVING                               )
TRUST,                                                )
                                                      )
             Plaintiffs and Appellants,               )
                                                      )
       vs.                                            )
                                                      )
MONTANA DEPARTMENT OF                                 )
TRANSPORTATION; JOHN DOES,                            )
1-5; JANE DOES 1-5; ABC ENTITIES,                     )
ORGANIZATIONS OR AGENCIES                             )
1-5,                                                  )
        Defendants and Appellees.                     )


     GRANT OF EXTENSION TO DEFENDANT/APPELLEE TO FILE
                      ANSWER BRIEF


   Pursuant to Rule 26(1), M. R. App. P., Defendant/Appellee is given an extension

of time until January 7, 2022, to prepare, file, and serve its Answer Brief.


C: Stefan T. Wall/Denny K. Palmer
   Curt Drake/Christian T. Nygren/Hannah C. Woolsey


                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                           November 23 2021